UNI'I`I£]) S'I`ATES DISTRICT C()UR"I`
F()R THE I)ISTRICT OF COLUMBIA

SHAWALI KHAN,
Petitioner,

v. Civi[ Action No. 08-110] (JDB)
BARACK ()BAMA, et al.,

Respondents.

ORDER

Upon consideration of petitioner Shawali Klian's inotioii for post-judginent relief (and
supplement), Klian's rnotion to compel disclosure of the governnieiit's ex parte filings, the
parties' niemoraiida, applicable law, and the entire record herein, and for the reasons stated in the
Melnoraiiduiii Opinion filed through the Court Sectlrity Oft'icer (and submitted for
declassiiication review) on this date, it is hereby

ORI)I